Title: To George Washington from Brigadier General John Sullivan, 29 October 1775
From: Sullivan, John
To: Washington, George



May it please your Excellencey
Portsmouth [N.H.] October the 29th 1775

I arrived here in about twenty four hours after I Left you have Collected Powder So as to make up near thirty Barrels & have Since been preparing to Set an Example to the other Seaports by Setting the Fleet at Defiance upon my arrival I was Surprized to find that the Boom So much Talked of was not prepared That the Bridge Intended for Crossing from the main to the Island whereon Stands the Principal Fort (Called Fort Washington) had nothing more done than one Pier Sunk That there was not a foot of the Parapet over which a man might fire or Even See his Enemy that the Embrazures at the Foot were Horizontal as well as the Tops of the Parapets & in Short not a moments Defence Could be made or anoyance given to the Enemy Either with Cannon or Small Arms—I Immediately Collected a Number of Gondalows moored them head & Stern Laid pieces from one to the other & Plank across & Soon Compleated the Bridge I then Turned my attention to the Boom & in two Days got it across but found it could not Stand the Rapidity of the Tide it Soon Broke & we have again Fixed it So that I hope it may hold. but Lest it Should Deceive us I have taken a number of Ships & moored them above with a

great Quantity of Cumbustable Matter in them & Shall Tommorrow have them Chained together & in Case The Boom Should give way Set those vessels in Flames. I have also a great Number of fire-Rafts ready to Let Loose upon them I have altered the works & I trust made them fit for Defence & I Doubt not will in two or three Days more be Compleatly prepared I am Extremely thankful to your Excellencey for the Riffle men Sent to our assistance it has Indeed filled our people with Gratitude and That my Coming Down was Equally agreeable your Excellencey will See by the Inclosed Letter from their Committee of Safety—I have Seen Some men that were on board the Fleet after the Destruction of Falmouth Capt. Mowat Shew his orders which were to Burn all the Seaports East of Boston: when he Departed from Falmouth he told them that he must go to Boston & Take a Recruit of Shells Carcases &ca & then Would visit Portsmouth I Expect him Dailey but in Case he does not arrive in a few Days Shall Despair of his Coming I must beg yr Excellencey to give me Intelligence of any movement of their Ships with any orders you may think proper with Respect to my Conduct while here I Shall give the Earliest Intelligence of any thing material & remain with great Esteem your Excellenceys most obedient Servant

Jno. Sullivan


P.S. I Inclose a Letter Sent from the Eastward which was Inclosed in one to me Signed by one Major Goodwin of Pownalborough—That Infernal Crew of Toroys who have Laughed at the Congress Despised the friends to Liberty Endeavoured to Prevent fortifying this harbour & Strove to hurt the Credit of the Continental money & are yet Endeavouring t[o] walk the Streets here with Impunity & will with a Sneer Tell The people in the Streets that all our Liberty Poles will Soon be Converted into Gallows—I must Intreat yr Excellencey to give Some Direction what to do with those persons as I am fully Convinced that if an Engagement was to happen they would with their own hands Set fire to the Town Expecting a reward from the ministry for Such hellish Service. Some who have for a Long time Employed themselves in Ridiculing and Discouraging those who were Endeavouring to Save the Town have now Turned upon me & are flying from one Street to another proclaimg

that you gave me no Authority or Licence to take Ships to Secure the Entrance of the harbour or did any thing more than Send me here to See the Town Reduced to ashes if our Enemies thought proper Sir I Shall wait your Directions Respecting those villians & See that they are Strictly Complied with by yr Excellencys most obedt Servt


Jno. Sullivan
